[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State ex rel. Pointer v. Ohio Adult Parole Auth., Slip Opinion No. 2022-Ohio-3261.]




                                          NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                          SLIP OPINION NO. 2022-OHIO-3261
      THE STATE EX REL . POINTER, APPELLANT , v. OHIO ADULT PAROLE
                                AUTHORITY, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as State ex rel. Pointer v. Ohio Adult Parole Auth.,
                          Slip Opinion No. 2022-Ohio-3261.]
Mandamus—Inmate failed to satisfy affidavit requirement of R.C. 2969.25(A)—
        Court of appeals’ dismissal of complaint affirmed.
  (No. 2022-0307—Submitted August 2, 2022—Decided September 21, 2022.)
      APPEAL from the Court of Appeals for Franklin County, No. 21AP-412,
                                      2022-Ohio-358.
                                  __________________
        Per Curiam.
        {¶ 1} Appellant, Dennis Pointer, appeals the Tenth District Court of
Appeals’ dismissal of his mandamus complaint for failure to satisfy the affidavit
requirement of R.C. 2969.25(A). We affirm.
               FACTUAL AND PROCEDURAL BACKGROUND
        {¶ 2} Pointer is incarcerated for a 1993 murder conviction. According to
Pointer, at a parole hearing in January 2020, members of the parole board
                             SUPREME COURT OF OHIO




questioned him about rules infractions that had been used as bases to deny him
parole in previous hearings. Pointer further alleges that the parole board did not
provide him with all the “reports, documents, or other written information” it relied
on in its decision to deny him parole. Pointer therefore argues that he was deprived
of his opportunity to inform the parole board of inaccuracies contained in these
reports and documents and was thereby denied meaningful consideration for parole.
        {¶ 3} Pointer commenced this action in the court of appeals in August 2021,
seeking a writ of mandamus ordering appellee, Ohio Adult Parole Authority
(“APA”), to remove all false, incorrect, and misleading information from his file,
order a new parole hearing, and allow him to review his file at the new hearing.
Attached to the complaint was Pointer’s affidavit required by R.C. 2969.25(A),
purporting to contain a list “of all cases [Pointer] filed in the last five years.” The
list reads as follows:


        (1) Pointer v. Jane Doe Smith et al.,
             Case No. 20APE-12-555
        (2) Pointer v. Jane Doe Smith et al.,
             Case No. 20CV003737
        (3) Pointer v. Ohio Dept. of Rehab. And Corr.
             2019-010-59AD.


APA moved to dismiss Pointer’s complaint for noncompliance with R.C.
2969.25(A), arguing that his affidavit of prior actions failed to contain all the
information required by the statute and was therefore deficient. Pointer opposed
APA’s motion to dismiss. He also filed a motion for leave to amend his complaint
to include a more detailed R.C. 2969.25(A) affidavit.
        {¶ 4} The court of appeals referred the case to a magistrate, who
recommended granting APA’s motion to dismiss. The magistrate found that




                                          2
                                      January Term, 2022




Pointer’s affidavit of prior actions was fatally deficient because it failed to contain
a brief description of the nature of the actions listed, failed to include the court in
which each action was brought, and failed to list the name of each party or the
outcome of the actions.              See R.C. 2969.25(A).             The magistrate further
recommended denying Pointer’s motion for leave to amend his complaint because
an R.C. 2969.25 defect “cannot be cured * * * by belatedly attempting to file a
compliant affidavit.”
          {¶ 5} Pointer filed objections to the magistrate’s decision. The court of
appeals     overruled      Pointer’s      objections      and    adopted      the    magistrate’s
recommendation to dismiss the action.1 Pointer appealed to this court as of right.
                                          ANALYSIS
          {¶ 6} We review de novo the dismissal of an inmate’s extraordinary-writ
action for failure to comply with R.C. 2969.25. See State ex rel. Steele v. Foley,
164 Ohio St.3d 540, 2021-Ohio-2073, 173 N.E.3d 1209, ¶ 6. In this case, the court
of appeals’ dismissal of Pointer’s complaint was correct.
          {¶ 7} An inmate who files an extraordinary-writ action against a
government entity in the court of appeals must attach an affidavit listing all federal
and state civil actions and appeals of civil actions he has filed in the previous five
years. R.C. 2969.25(A). The affidavit must include (1) a brief description of the
nature of the civil action or appeal, (2) the case name, case number, and court in
which the civil action or appeal was brought, (3) the name of each party to the civil
action or appeal, and (4) the outcome of the civil action or appeal. Id. The statute
requires “strict compliance.” State ex rel. Swanson v. Ohio Dept. of Rehab. &
Corr., 156 Ohio St.3d 408, 2019-Ohio-1271, 128 N.E.3d 193, ¶ 6. Noncompliance
with this requirement is fatal to an inmate’s complaint and provides a sufficient


1. Despite the magistrate’s recommendation that Pointer’s motion for leave to amend his complaint
be denied outright, the court of appeals denied the motion as moot. Pointer has not raised the denial
of his motion for leave in this appeal.




                                                 3
                              SUPREME COURT OF OHIO




basis for dismissing a petition. State ex rel. White v. Bechtel, 99 Ohio St.3d 11,
2003-Ohio-2262, 788 N.E.2d 634, ¶ 5; see also State ex rel. Young v. Clipper, 142
Ohio St.3d 318, 2015-Ohio-1351, 29 N.E.3d 977, ¶ 9 (R.C. 2969.25 defect cannot
be cured by subsequent amendment).
        {¶ 8} Pointer’s R.C. 2969.25(A) affidavit is deficient in numerous respects.
It failed to identify the parties to the civil actions he disclosed, the courts in which
those cases were filed, and the outcome of each case. See R.C. 2969.25(A). The
court of appeals did not err in dismissing Pointer’s complaint due to these
omissions. See Steele at ¶ 9.
        {¶ 9} In this appeal, Pointer does not claim to have complied with R.C.
2969.25(A). Rather, he devotes his arguments to the underlying merits of his
mandamus complaint, which the court of appeals never reached. Accordingly,
Pointer fails to demonstrate any error in the court of appeals’ judgment of dismissal.
We therefore affirm.

                                                                   Judgment affirmed.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                __________________
        Dennis Pointer, pro se.
        Dave Yost, Attorney General, and George Horváth, Assistant Attorney
General, for appellee.
                            ________________________




                                           4